Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Maeshige et al. 20130323630.
Maeshige et al. 20130323630 teaches in example 1, a mask substrate coated with 10 nm of CrOH lower layer and 140 nm of CrNH as the upper layer, the opposite side of the substrate is then coated with an Mo/Si multilayer, A Si capping layer, a TaN absorber layer  [0136-0183].  The lower layer (21), immediately adjacent the substrate (intermediate layer of the instant claims) contains Cr, O and H and is preferably 1-30 nm thick [0056-0073]. The upper layer (22) contains Cr, N and H and can be 50-300 nm [0074-0090].  A capping layer can be added on the reflective multilayer [0120]
. 
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeshige et al. 20130323630.
It would have been obvious to modify the cited example by forming the CrNH layer with a thickness of 50 nm based upon the disclosure at [0089].  Further, it would have been obvious to pattern the absorber of the mask blank of example 1, so that it can be used in an EUV lithographic exposure process as discussed at [0002,0004,0006]. 
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hayashi JP 2015-028999.
Hayashi JP 2015-028999 (machine translation attached) teaches in example 16, a mask substrate which is coated with 14nm of CrO and 14 nm of CrN, which is then provided with a reflective (multi)layer (2), an absorption layer (3), a protective layer and a low reflection layer and the transmittance at 532 nm is 16.8% [0089-0090]. Example 18 (inventive) used at 28 nm CrO film and a 12 nm CrN film and had a transmittance at 532 nm of 22.5% [0092]. Examples 
One of ordinary skill in the art would immediately envision the patterned mask blank of figure 1 with the intermediate layer and conductive layer of example 18. The absorber of the mask blank in figure 1 has a uniform pattern. Alternatively, one of ordinary skill in the art would immediately envision the patterned mask blank.
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi JP 2015-028999.
It would have been obvious to modify example 18, by forming the Mo/Si, protective/capping layer and absorber layer on the opposite side of the substrate to form the mask blank of figure 1 as discussed at [0004-0005,0061-0062].  Further, it would have been obvious to pattern the absorber of the mask blank of example 1, so that it can be used in an EUV lithographic exposure process. 
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Matsou et al. JP 08-330221.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Ikebe et al. WO 2017090485.
Ikebe et al. WO 2017090485 (US 20180356719 used in lieu of machine translation) in example 3 teaches a mask blank substrate having an intermediate film (4) of 22 nm of TaBO and a conductive film of 70 nm of TaBN  (WO at  [0126-0129], US at [0164-0169]). The mask black is shown in figure 6(a) and shown fully patterned in figure 6(i). These are formed into mask blanks and patterned as discussed in reference example 1 ( WO at [0141-0152], US at [0172-0198]).  The intermediate films can be material such as Ta, B and O and can be 2-40 nm (WO at     , US at [0123-0130]) The conductive layer can be Cr or Ta compounds and can be 10-200 nm [0131-0132]. 
Claims 1,2,4-11,13,15,17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Abe et al. JP 2012-009537.
Abe et al. JP 2012-009537 (machine translation attached) teaches in example 2, a quartz substrate with a Mo/Si multilayer and an 11 nm Si protective/capping layer, CrN buffer layer, TaBN absorber layer on the frontside.  The backside is then coated with 20 nm of Cr and 700 nm of Au.  This was then patterned to form a mask [0053-0056]. The thickness of the conductive layer is 600 to 1000 nm [0040]. The conductive layer can be formed by coating Cr or CrN and then the Au is electroplated and if too thick, the Au layer is polished [0043]. 
.
Claims 1,2,4-11,13,15,17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. JP 2012-009536.
It would have been obvious to one skilled in the art to modify the process of example 2 of Abe et al. JP 2012-009537 by replacing the Cr with CrN based upon the disclosure at [0043]. 
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodera et al 20140205936.
Kodera et al 20140205936 teaches the first embodiment where the substrate (11) has a multilayered Mo/Si reflective film (12), a Ru protective layer (13), an SiTi absorber (14) and the backside is coated with 100 nm of ITO conductive layer (15) [0032-0038]. The second embodiment where the absorbing glass substrate (11) has a multilayered Mo/Si reflective film (12), a Ru protective layer (13), an SiTi absorber (14) and the backside is coated with 100 nm of CrN conductive layer (15) [0039-0050]. These are then patterned as disclosed at [0051]. The conductive film can be a monolayer or a laminate or ITO, ZnO, or an oxide, nitride or oxynitride of Cr or Ta. If this is formed as a laminate, a SiO2 layer or an oxide, nitride or oxynitride of Cr or Ta [0030]. 
	It would have been obvious to one skilled in the art to modify the either of the first or second embodiments by replacing the monolayer structure with a layer SiO2.
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shoki et al. JP 2013-225662.
Shoki et al. JP 2013-225662 teaches sample 1, where a Si02-Ti02 glass substrate was coated with a hydrogen intrusion suppressing film of CrN to a thickness of 20 nm and a TaBN layer was coated to a thickness of 20 nm [0111-0116]. Sample 2 coats a SiO2-TiO2 glass substrate was coated with a hydrogen intrusion suppressing film of SiON to a thickness of 20 nm and a TaBN layer was coated to a thickness of 40 nm [0117-0121]. Sample 4 coats a SiCh-TiCh glass substrate was coated with a hydrogen intrusion suppressing film of CrN to a thickness of 20 nm and a TaN layer was coated to a thickness of 20 nm [0127-0131]. The hydrogen intrusion suppression layer can be Si, Si02, SiON, SiCO, SiCON, SiBO, SiBON, Cr, CrN, CrON, CrC, CrCN, CrCo, CrCON, Mo, MoSi, MoSiN, MoSiO, MoSiCO, MoSiON, MoSiCO, MoSiCON, TaO or TaON and can be a single layer, multilayer or graded layer [0067]. The thickness of the hydrogen suppression layer can be 10 nm or more [0076]. The conductive layer can be Ta, TaN, TaO, TaON, TaB, TaBN, TaBO, TaBON, TaSi, TaSiN, TaSiOI or TaSiON and can be one or more films [0055-0056]. These were then coated on the opposite side with a Mo/Si multilayer [0147+], absorber films and low reflectance films, patterned and used in an exposure [0152-0162].
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kobayashi et al. WO 2016/204051.
Kobayashi et al. WO 2016/204051 (US 20180149962 used in lieu of machine translation) teaches in example 3, a substrate with a 2nm TaO hydrogen penetration inhibiting film and a 70 nm TaN reflective film. Example 4 coats a substrate with a 2nm TaO hydrogen penetration inhibiting film and a 70 nm CrN reflective film (see tables 1 and 2 on page 15 of US, page s 37 .
Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Eguchi JP 2008-244323.
Eguchi JP 2008-244323 (machine translation attached) teaches in example 2, a silicon substrate to be used in the stencil mask, which is coated with a 10 nm Ti layer on both sides and then coated with 50 nm of Pt/Pd [0044-0051]. The separation layer can be Ti, Ta, Mo, Cr and can be 10 nm or more in thickness [0013-0014]. The conductive layer can be Pt, Pd, Au or W [0012]
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by
Hayashi JP 2015-028999.
Hayashi JP 2015-028999 (machine translation attached) teaches in example 20 a substrate coated with 28 nm of CrO and 16 nm of CrN for a total thickness of 44 nm [0094]. Example 21 teaches a substrate coated with 27 nm of CrO and 17 nm of CrN for a total thickness of 44 nm [0095]. The thickness of the conductive layer is 2-24 nm [0043]. The thickness of the intermediate film is 10-48 nm. The total thickness of the intermediate film and the conductive film is 17-50 nm, If the thickness is less than 17 nm, the reflectance in the EUV is not suppressed to less than 20%. If the thickness of the conductive film and the intermediate layer is more than 50 nm, the cost increases without further improvement in the function of the films. [0057]. The use of CrO, TaO, CrTaO, CrON, TaON, or CrTaON for the intermediate film is disclosed [0050,0053]. These are then used as masks
Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoki et al. JP 2013-225662.
It would have been obvious to one skilled in the art to modify the cited examples of Shoki et al. JP 2013-225662 by replacing the hydrogen intrusion suppressing films used in the examples with 10-20 nm of Si02, SiON, TaO, TaON, CrON, CrCON or the like based upon the disclosed equivalence at [0067] with a reasonable expectation of forming a useful EUV mask.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoki et al. JP 2013-225662, in view of Lee 20130236818, Park et al. 20070178393 or Akbar 20030031934.
Lee 20130236818 teaches the conductive back layer can be Cr, Al, Mo, Ni, Ti, TiN, ZrO, silver wire, conductive polymers or indium tin oxide and should be thin enough to be transparent  [0055-0056]
Park et al. 20070178393 teaches conductive back layers can be Cr, Mo,Al, metal compounds and alloys and compounds therefore.  There can also be an intermediate reflective layer (235) [0057]
Akbar 20030031934 teaches conductive layers can be the ITO can be 10 nm, Pd, Au or Pt can be 3-10 nm and a conductive polymer can be 10 nm (tables 1 and 2).
It would have been obvious to one skilled in the art to modify embodiment exemplified or rendered obvious by Shoki et al. JP 2013-225662 as discussed above by replacing the conductive layer with other conductive layer materials such as the Al, ITO, Pt or Au taught in 
Lee 20130236818, Park et al. 20070178393 or Akbar 20030031934 with a reasonable expectation of success based upon these all being conductive layers formed on the backside of photomask and having the same function.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  16/955734  (20210103209). Although the claims at issue are not identical, they are not patentably distinct from each other because the transmittance recited is different, but overlapping and both claim a transparent/intermediate layer and an electrically conductive layer .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hess et al. 20070128528 teaches bilayer phase shift masks where the phase shift portion is an oxide or oxynitride of silicon or aluminum and the transmission control layer is a metal or nitride thereof [0115-0116]
20190384157 (16/490010) and 20190361338 (16477771) are copending applications which include disclosures of the same subject matter, but do not claim it. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 27, 2021